WRIGHT, C. J.
We shall notice but one of many errors assigned in this case. In Rusch v. The City of Davenport, 6 Iowa, 443, doubt was expressed, whether in this State, and under our statutes, a road district could sue or be sued as a corporation. The determination of the question was unnecessary, as the case was disposed of upon other grounds. We have no law declaring that each district shall constitute or be a body corporate, capable of suing and being sued. Nor is there any statute giving them the power to sue, or making them liable to a civil action. It is provided that each road district shall be responsible for all damages sustained by any person in consequence of defects in the roads and bridges in said district. Chap. 48, Laws 1853. Beyond this, there is nothing to indicate that they are to be treated as corporations; nor is there any provision as to how they are to be made responsible for the damages sustained in consequence of defects in roads and bridges. Under such circumstances, we are of the opinion, that a road district cannot become a party in a court of justice in this State, as a corporation, quasi or otherwise. Without quoting, we refer to the following authorities to sustain this conclusion: Comr. of Roads v. McPherson, 1 Speer. 218; Russell v. Sup. of Devon., 2 Term. 661, 8; and A. & A. on Corporations, 23, 24, 35, 629, 630; 2 Kent, 341
Judgment reversed.